           Case 1:18-cr-00834-PAE Document 411 Filed 01/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :   18-CR-834-04 (PAE)
                                                                       :
DANIEL HERNANDEZ,                                                      :         ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

PAUL A. ENGELMAYER, District Judge:

        The Court has reviewed the motion of defendant Daniel Hernandez to modify his

sentence, so as to mandate that the remainder of his 24-month term of imprisonment be served

under home confinement or, alternatively, in a community treatment facility. Dkt. 409.

        The Court denies this motion. As the Court’s extended discussion at the December 18,

2019, sentencing proceeding reflects, the Court’s determination was, and is, that a 24-month

prison sentence is necessary in this case. A shorter sentence would disserve the assembled

18 U.S.C. § 3553(a) factors, including that Mr. Hernandez’s sentence reflect the seriousness of

his crimes. A modification of Mr. Hernandez’s sentence along the lines that he proposes, which

would eliminate the remaining prison component of his sentence in favor of lesser forms of

confinement, would similarly be insufficient to respect the § 3553(a) factors.

        The Court recognizes that, as a result of security and related considerations that have

resulted in his placement in a private jail, Mr. Hernandez, while incarcerated, may not have the

same access to rehabilitative opportunities and programs as other Bureau of Prisons inmates.

The Court was mindful of this in fashioning Mr. Hernandez’s 24-month sentence.




                                                         1
Case 1:18-cr-00834-PAE Document 411 Filed 01/21/20 Page 2 of 2
